ACCEPTED
                                                                                        03-14-00531-CR
                                                                                                6937091
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   9/15/2015 3:38:39 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                              NO. 03-14-00531-CR

DERRICK KUYKENDALL                         *   IN THE COURT OF APPEALS
                                                                 FILED IN
                                                                3rd COURT OF APPEALS
    Appellant                              *                        AUSTIN, TEXAS
                                                                9/15/2015 3:38:39 PM
VS.                                        *   OF THE THIRD       JEFFREY D. KYLE
                                                                        Clerk
                                           *   SUPREME JUDICIAL
                                           *   DISTRICT OF TEXAS

THE STATE OF TEXAS                         *
     Appellee                              *   AT AUSTIN TEXAS


              MOTION FOR EXTENSION OF TIME TO FILE
                       APPELLATE BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW, Appellant, and files this Motion for an Extension in which to

file the Appellant’s Brief. In support of this motion, appellant shows the Court the

following:

                                      I.

      The Appellant was convicted in the District Court of Travis County, Texas of

the offense of Manslaughter. After a probation revocation hearing, Appellant was

assessed 15 years TDCJ.

                                      II.

      The deadline for filing the Appellant’s Brief is September 8, 2015 and

Appellant has requested two previous extensions.

                                      III.
      Attorney for the Appellant would further show the Court that he has been

diligent in preparing Appellee’s brief in this case. Due to a very busy docket counsel

is unable to complete the brief within the time frame. Counsel requests an extension

of time so that he may adequately prepare Appellant’s Brief. Counsel must complete

his investigation of the record and draft the brief.

      WHEREFORE, Appellant prays the Court grant this Motion and extend the

deadline for filing the Appellant’s Brief to October 19, 2015.


                                               Respectfully Submitted,

                                               ARIEL PAYAN
                                               Attorney at Law
                                               1012 Rio Grande
                                               Austin, Texas 78701
                                               (512) 478-3900
                                               (512) 472-4102 (fax)
                                               Arielpayan@hotmail.com

                                               /s/ Ariel Payan

                                               ARIEL PAYAN
                                               State Bar No. 00794430


                           CERTIFICATE OF SERVICE


      By my signature above, I hereby certify that a true and correct copy of the
above and foregoing Motion for Extension of Time to File Appellate Brief has been
delivered to the Criminal District Attorney of said County Texas, on September 15,
2015.